Citation Nr: 1638928	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing in May 2015 before the undersigned Veterans Law Judge. The transcript is of record.  During the hearing, the Veteran submitted additional evidence, along with a waiver of the RO's initial consideration.

In July 2015, the Board remanded this case for additional development and readjudication.  The case has since returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the July 2015 remand, the Veteran was afforded a VA examination in January 2016 at which time he was assessed as having COPD. The examiner opined that the disorder was not related to the Veteran's military service.  However, there was no discussion of the other diagnoses of record, as directed by the Board in the July 2015 remand.  Nor was there any discussion of the in-service symptomatology in service as noted by the Board.  Indeed, there was limited rationale provided by the examiner.

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   Therefore, in light of Stegall, the appeal is once again remanded to the AOJ to ensure compliance with the July 2015 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and pertinent VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any respiratory disorder that has been present since the Veteran filed his claim in November 2010 or within close proximity thereto.  In making this determination, the examiner should consider that the Veteran has been documented as having obstructive lung disease, restrictive lung disease, apnea, bronchiectasis, right hemidiaphragm paresis, and multifactorial dyspnea.  If any previously diagnosed disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any asbestos exposure, chemical exposure, and symptomatology therein.  The Veteran has alleged in-service chemical and asbestos exposure from his rescue mission aboard the USS Liberty in June 1967 after it had been attacked.  

In rendering his or her opinion, the examiner is asked to specifically address the Veteran's contentions that his various exposures contributed to the onset of his current respiratory problems, aside from his history of smoking (one pack per day for 15 years) and post-service employment in the aircraft industry. 

The examiner should also consider the June 1964 and November 1964 service treatment records showing a diagnosis of an upper respiratory infection; the January 1967 service treatment record indicating that the Veteran was diagnosed with tuberculin sensitivity; the March 2011 medical record from Dr. J.F. detailing the Veteran's current respiratory diagnoses and his conclusion that obstructive lung disease has components of both fixed COPD-type obstruction from prior smoking as well as a reactive, environmentally-triggered component that is more asthma-like; the April 2011 statement from Dr. J.C. noting the Veteran's history of rocky mountain spotted fever and abnormal chest x-ray; the November 2011 pulmonary function test indicating severe airway obstruction suggesting an interstitial process such as fibrosis or interstitial inflammation; and the May 2015 pulmonary function test from V.H. noting a diagnosis of stable bronchiectasis, mixed restriction/obstruction on prior pulmonary functions tests, right hemidiaphragm paresis, and a history of asbestos exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




